Citation Nr: 1825766	
Decision Date: 04/27/18    Archive Date: 05/07/18

DOCKET NO.  14-28 425	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to waiver of recovery of an overpayment of disability compensation in the calculated amount of $1,645, to include whether the underlying debt is valid.


REPRESENTATION

Veteran represented by:	New York State Division of Veterans' Affairs


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel


INTRODUCTION

The Veteran served on active duty from June 1968 to June 1971. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2013 rating decision by the Department of Veterans Affairs (VA) Committee on Waivers and Compromises at the Regional Office (RO) in Philadelphia, Pennsylvania. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

A Veteran in receipt of VA compensation at less than the 20 percent rate who is incarcerated in a federal, state, or local penal institution in excess of 60 days for conviction of a felony shall receive one-half their rate of compensation beginning on the 61st day of incarceration.  Such incarcerated Veterans with a combined rating of 20 percent or more shall not be paid compensation in excess of the amount payable for a disability evaluated as 10 percent disabling beginning on the 61st day of incarceration.  38 U.S.C. § 5313 (2012); 38 C.F.R. § 3.665 (2017).

The Veteran was incarcerated for the commission of a felony from 1979 to 2016.  He has been in receipt of VA compensation payments since a March 1995 rating decision granted service connection for post-traumatic stress disorder (PTSD) at a rating of 10 percent effective from February 1, 1988.  Thereafter, service connection for irritable bowel syndrome with diverticulitis was granted by an August 1996 rating decision at a disability rating of 30 percent effective from April 14, 1995, and the rating for PTSD was increased to 30 percent effective from February 1, 1988, by a March 2005 rating decision.  A January 2012 rating decision assigned a compensable (20 percent) rating for bilateral hearing loss effective from September 29, 2005.  As such, the combined service-connected disability ratings pursuant to these decisions during the Veteran's period of incarceration were as follows: 



30% from 02/01/1988 
50% from 04/14/1995
60% from 04/10/2003
70% from 09/29/2005  

Award letters and other documentation of record for the period prior to an August 3, 2011, "Incarceration Indicator" review of the Veteran's file reflects continual reductions in the Veteran's compensation award to 10 percent as mandated by 
38 U.S.C. § 5313; 38 C.F.R. § 3.665.  See eg. VA 20-8270 Compensation and Pension and Master Record Audit Writeout, including such dated March 12, 1996, and December 8, 1997, and VA letters to the Veteran noting the withholding of benefits due to his incarceration dated April 3, 1995, and May 24, 1995.  A memorandum discussing the August 3, 2011 review of the Veteran's file indicated  that the Veteran was receiving $170 of VA compensation benefits monthly; that the cost of living adjustment for his award was incorrect; that the Veteran should only have been receiving $123 a month (reflecting the amount of compensation for a Veteran with no dependents with a service connected disability rating of 10 percent in 2009) for the period beginning January 1, 2009; and that such error resulted in an overpayment "computed to June 30, 2011" of $1,410.   
  
The basis for the overpayment-to include (1) the date the overpayment in question (later calculated to be $1,645, see October 2, 2012, determination by the VA Debt Management Center) was said to have begun; (2) the duration of such; and (3) the calculations used in determining the amount of the overpayment in question-is unclear from the evidence of record.  It is also unclear why the August 3, 2011, letter to the Veteran that notified him that his monthly VA award of compensation would be reduced from $170 per month to $123 per month would not create an overpayment, and argument has been submitted on behalf of the Veteran disputing the validity of the debt in question based on such notice.  See August 19, 2011, statement from the Disabled American Veterans.  

When the validity of a debt is challenged, the threshold determination as to the validity of the debt in question must be made on that question prior to a decision being made on a waiver of indebtedness.  Schaper v. Derwinski, 1 Vet. App. 430 (1991).  As such and given the above, the Board concludes that the AOJ must provide the Veteran with a detailed accounting of the overpayment at issue to ensure due process and allow for meaningful appellate review by the Board.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should prepare an audit for the overpayment of VA compensation benefits in question which shows the calculation of this overpayment and describes the basis of the calculation.  The audit must explain the creation of the overpayment, and not simply consist of a "paid and due" accounting.  In particular, the audit must explain when the period of the overpayment began and when it ended, as well as the basis for the effective date for the reduction of compensation benefits in question.   

The Veteran and his representative should be provided a copy of the audit, as well as a discussion of why the 
August 3, 2011, notice to the Veteran said an overpayment would not be created as result of the determination that the Veteran should only have been receiving $123 in monthly VA compensation benefits during the period in question. 

2.  After completion of the above, and any other indicated development, the claim on appeal should be readjudicated by the AOJ.  If this readjudication does not result in a complete grant of all benefits sought by the Veteran, the AOJ should furnish the Veteran and his representative with an appropriate supplemental statement of the case.  After they are afforded an opportunity to respond, the case should be returned to the Board for appellate review.  
The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
V. Chiappetta
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




